Response to Arguments
Claim interpretations under 112(f) are withdrawn in light of amendment.
 Applicant's arguments filed on page 9 have been fully considered but they are not persuasive.
Applicant argues that 

    PNG
    media_image1.png
    62
    717
    media_image1.png
    Greyscale

However, nowhere in disclosure supports "a location-specific template that corresponds to the first geographic location" where the image capture device is located.  There is no disclosure to support any relation between the geographic location for image capture and the geographical location information on the template. Therefore, this argument is not even relevant in context of current application.

Applicant's arguments filed on page 10 have been fully considered but they are not persuasive.
Applicant argues that The Office Action provides no citation or supporting evidence of its conclusion that "left most Chinese characters identified in Chinese license plates denote geographical locations" and such detail is not found in the cited portion of Li.   The office respectfully disagrees.   The cited para 59 in Li refer to GA36-2007, which is ‘The standard character template from " People's Republic of China (PRC) public relations Safety Industry standard: People's Republic of China's automotive number plate”’, in which the format of Chinese license template is defined to support the rejection.  This is also explained in https://www.thatsmags.com/china/post/7820/explainer-chinese-licence-plates,  a screenshot 

    PNG
    media_image2.png
    1062
    957
    media_image2.png
    Greyscale


Applicant's arguments filed on page 11 with respect to rejection to claim 1 have been fully considered but they are not persuasive.
Applicant argues that “a location-indicating character on a license plate is not the same as a "location-specific template" used to generate a candidate license plate. The office respectfully disagrees. There is no lexical definition of "location-specific template" in disclosure, the term is only explained on line 20-21 on page 4 in disclosure as “generate the candidate license plate using a location-specific template that corresponds to the first geographic location”. Therefore, a candidate license plate with a character indicating geolocation corresponding to the first geographic location reads the limitation in the claim in view of specification.
Applicant's arguments filed on page 11 with respect to rejection to claim 5 have been fully considered but they are not persuasive.
Applicant argues that “none of the cited portion is understood to show image resolution or scaling”. The office respectfully disagrees.  The cited portion refers to normalization processing, which is a process routinely practiced in the art that involves scaling. 
 Applicant's arguments filed on page 11 with respect to rejection to claim 8 have been fully considered but they are not persuasive.
Applicant argues that “none of the cited portion is understood to show recognition of clusters of characters”. The office respectfully disagrees.  The cited portion refers to finding edges of the license plate and recognizing characters in the plate, and the characters in the plate is inherently a cluster. 


DETAILED ACTION
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by Li (CN 101937508).

Regarding claim 1, Li teaches a license plate detection, recognition, and validation system ([0027], license plate identification system), the system comprising: 
a processor circuit (inherent in the system); and 
a non-transitory memory coupled to the processor circuit (inherent in the system), the memory including instructions that, when executed by the processor circuit, cause the system to: 
identify a first region in a first received image, the first region corresponding to a license plate of a vehicle, and the first received image obtained from an image capture device located in a first geographic location ([0029]- [0033], finding out all license plate candidate region… all the license plate candidate region mapping back to the original image); 
identify one or more alphanumeric characters in the first region of the first received image ([0057]- [0061], training Chinese character classifier, a support vector machine (SVM) letter classifier, number classifier and alphanumeric classifier classification); and 
generate a candidate license plate using the identified one or more alphanumeric characters from the character identification unit([0059], character binary template base, comprising 37 Chinese character library, pinball capitalized English letter library and 10 digital library), wherein the plate build unit is configured to generate the candidate license plate using a location-specific template that corresponds to the first geographic location( left most Chinese characters identified in Chinese license plates  denote geographical locations).

Regarding claim 3, Li teaches the system of claim 1, wherein the instructions to generate the candidate license plate include instructions to populate a matrix corresponding to the location-specific template( [0059], standard character binary template), wherein each of multiple character positions in the template corresponds to a respective portion of the matrix ( [0065], according to the position of character in the license plate choosing one classifying the character, and outputting the corresponding confidence, then identifying result and template matching of SVM result four SVM classifier), and wherein one or more entries in the matrix comprise confidence information about the identified one or more alphanumeric characters in the first region of the first received image ( [0067], m(A) ).

Regarding claim 4, Li teaches the system of claim 3, wherein the instructions to generate the candidate license plate include instructions to determine whether the one or more entries in the matrix meet a specified threshold condition ([0067], their respective credibility distribution function taking confidence respectively output, respectively taking 0.6 and 0.4).

Regarding claim 5, Li teaches the system of claim 1, wherein the instructions to identify the one or more alphanumeric characters in the first region of the first received image include instructions to identify ([0059], the standard character template after… normalization) the one or more alphanumeric characters at each of multiple different resolution scales of the first received image ([0059], through normalization processing).

Regarding claim 8, Li teaches the system of claim 1, wherein the instructions to identify the one or more alphanumeric characters in the first region include instructions to identify clusters of characters and/or boundaries of one or more-character clusters in the first region of the first received image ([0032], using the vertical edge of the license plate area is concentrated, to link the vertical two-value edge image, finding out all license plate candidate region).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zhang (CN 101339601).
Regarding claim 2, Li teaches the system of claim 1, wherein the memory includes instructions that, when executed by the processor circuit, cause the system to: 
wherein the license plate verification unit is configured to apply location-specific rules ([0061], Chinese character classifier; [0065], according to the position of character in the license plate) to the candidate license plate.

Li does not expressly teach 
validate the candidate license plate,
to generate a validation result, the validation result indicating a likelihood that the candidate license plate corresponds to a valid license plate for the first geographic location.
However, Zhang teaches 
validate the candidate license plate (Page 2, (5) …  license plate candidate area image as image to be identified, as long as comprise the Chinese character part of car plate in the image to be identified),
to generate a validation result (Page 2, (7) … calculates two corresponding matching characteristic points of image), the validation result indicating a likelihood that the candidate license plate corresponds to a valid license plate for the first geographic location (Page 2, (3) … the SIFT unique point vector set of car plate Chinese character master plate image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li and Zhang, by matching the Chinese character in Li with the master Chinese character template as taught by Zhang, with motivation to “have effectively discerned the car plate Chinese character that complex background, inclination, deformation, dirt, partial occlusion, light change” (Zhang, Page 2 under Summary of the invention).

Claims 17-19 essentially recites a subset of method steps in the system of claims 1-5, thus also rejected.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of HUANG (CN 103106402).

Regarding claim 6, Li teaches the system of claim 5.
Li does not expressly teach wherein the instructions to generate the candidate license plate include instructions to populate a matrix corresponding to the location-specific template, wherein each of multiple character positions in the template corresponds to a respective portion of the matrix, and wherein entries in the matrix comprise information about the identified one or more alphanumeric characters for the multiple different resolution scales.
However, HUANG teaches 
wherein the instructions to generate the candidate license plate include instructions to populate a matrix corresponding to the location-specific template, wherein each of multiple character positions in the template corresponds to a respective portion of the matrix ([0009], Step B …  each Chinese character on the vehicle license plate… constructing characteristic coefficient vector matrix U), and wherein entries in the matrix comprise information about the identified one or more alphanumeric characters for the multiple different resolution scales ([0009], Step C … Chinese character image zooming).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li and HUANG, substituting Chinese character recognition method in Li with that taught by HUANG, with motivation of “a new license Chinese character identification method is simple, fast, high robustness and high identification rate (HUANG, Abstract).

Li in view of HUANG teaches the system of claim 6, wherein for each of the multiple character positions, the matrix comprises entries that are prioritized according to respective confidences in validity of the respective identified characters (HUANG, [0009], Step D … the maximum characteristic coefficient vector matrix Ui corresponding to the Chinese character is the Chinese character to be identified image corresponding to the recognition result).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zhang, further in view of TANG (CN 104268509)

Regarding claim 20, Li in view of Zhang method of claim 17, wherein identifying the one or more alphanumeric characters in the first region includes: 
processing information from the first region in the first received image to generate classification results that comprise respective confidence indications for multiple characters of the license plate of the vehicle(Li,[0013]- [0014], training of classifier of supporting vector machine … using template matching method to identify, if the reliability of identifying more than 0.6); and providing the one or more alphanumeric characters based on the classification results(Li, [0014], directly output result)

Li in view of Zhang does not expressly teach using a convolutional neural network-based classifier.
However, TANG teaches using a convolutional neural network-based classifier ([0138], other ways to obtain the classifier can … a convolutional neural network algorithm). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of a convolutional neural network classifier of the TANG for classifier in Li. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious to an ordinary skill in the art before the effective filing date of the claimed invention.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661